t c summary opinion united_states tax_court william henry paynter and elizabeth a paynter petitioners v commissioner of internal revenue respondent docket no 21021-15s l filed date william henry paynter and elizabeth a paynter pro sese tyson r smith for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on petitioners’ request for review of respondent’s determination to sustain a notice_of_intent_to_levy to collect petitioners’ federal_income_tax liability the issues for decision are whether petitioners paid the assessed tax for whether petitioners are liable for the sec_6651 addition_to_tax for failure to timely pay their income_tax for whether petitioners are liable for the sec_6654 addition_to_tax for failure to pay estimated income_tax for and whether respondent is estopped from sustaining the proposed levy background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioners resided in california when the petition was timely filed petitioners william henry paynter petitioner and elizabeth a paynter resided in california during petitioner was self-employed as an attorney continued internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure petitioners timely filed their form_1040 u s individual_income_tax_return on date pursuant to an extension reporting a tax due of dollar_figure petitioners did not make estimated_tax payments for and did not remit payment when they filed their return when petitioners’ return was processed on date the internal_revenue_service irs or respondent assessed a tax of dollar_figure a sec_6654 addition_to_tax of dollar_figure and a sec_6651 addition_to_tax of dollar_figure including dollar_figure in interest the assessed balance as of date was dollar_figure a notice of balance due for was mailed to petitioners in for reasons not apparent from the record respondent did not send another notice of balance due for petitioners’ assessed balance until date the notice sent to petitioners’ last_known_address reflected an assessed balance of dollar_figure an addition_to_tax for late payment of dollar_figure and accrued interest of dollar_figure 2dollar_figure assessed tax dollar_figure sec_6654 addition_to_tax dollar_figure sec_6651 addition_to_tax dollar_figure interest ' dollar_figure assessed balance 3respondent did not provide a copy of this notice respondent relied on a certified copy of petitioners’ account transcript petitioners also did not provide a copy but they acknowledged that they had received a notice of balance due for respondent sent petitioners a letter notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy dated date at their last_known_address the notice_of_intent_to_levy reflected the same assessed balance and additions to tax as the notice of balance due sent in plus accrued interest of dollar_figure in response to the notice_of_intent_to_levy petitioners timely filed a form request for a collection_due_process or equivalent_hearing which respondent received on date on their form petitioners asserted that they had paid the tax for upon being assigned to petitioners’ case irs settlement officer smith so smith reviewed the administrative file and petitioners’ account transcript and confirmed that the tax for had been properly assessed so smith also verified that any requirements of applicable law and administrative procedure had been met on date so smith sent petitioners a letter scheduling a telephone collection_due_process cdp hearing for date and requested that petitioners provide among other things a form_1040 for within days the letter indicated that irs records reflected that the return had not been filed the date of the teleconference was rescheduled to date on date so smith conducted a telephone cdp hearing with petitioners’ representative robert e sullivan during the hearing so smith advised mr sullivan that there was a balance due for mr sullivan asserted that petitioners had paid the tax so smith indicated that he could not find a record of payment for regarding petitioners’ asserted payment so smith informed mr sullivan that account transcripts reflected that petitioners had made the following payments dollar_figure which was applied against their balance due on date and dollar_figure which was applied against their balance due on date during the cdp hearing mr sullivan also raised the issue that the notice of balance due for was not sent until mr sullivan asserted that petitioners’ records for had been destroyed in in accordance with the irs’ guidance regarding record retention so smith did not provide an explanation for the delay between the initial notice of balance due in date and the notice of balance due sent in date so smith informed mr sullivan that petitioners had an installment_agreement with the irs for in effect at the time that the tax for was assessed and that they later defaulted on the installment_agreement so smith requested a copy of petitioners’ federal_income_tax return but mr sullivan asserted that this return was destroyed with the other records for so smith sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date the notice_of_determination stated that the levy was sustained because petitioners could not raise the underlying liability in the collection_due_process_hearing and were not in compliance with filing their federal_income_tax return on date petitioners timely filed a petition disputing the notice_of_determination petitioners asserted in their petition that petitioner had paid the tax in person at the irs office in santa rosa california in either late or early petitioners did not have any records of payment petitioners also asserted that in date their bank sonoma valley bank was taken over by the federal deposit insurance corporation fdic further petitioners asserted 4it is unclear why so smith requested a copy of petitioners’ federal_income_tax return the parties stipulated a copy of petitioners’ form_1040 produced from respondent’s records 5the court notes that on date sonoma valley bank was closed by the california department of financial institutions and the fdic was named receiver all deposit accounts were transferred to westamerica bank the acquiring financial_institution continued that in petitioner paid to have a number of personal and business records shredded including petitioners’ federal_income_tax records and their proof of payment of their tax respondent provided a certified copy of petitioners’ account transcript for respondent also provided a declaration by so smith and copies of all the documents contained in the administrative file for petitioners’ collection_due_process_hearing petitioners’ account transcript did not reflect any payments made as of date additionally respondent provided certified copies of petitioners’ account transcripts for and through the copy of petitioners’ account transcript reflects a payment of dollar_figure on date the copy of petitioners’ account transcript reflects a payment of dollar_figure on november continued https www fdic gov bank individual failed sonoma html generally under fed r evid b an adjudicative fact can be judicially noticed only if it is generally known within the trial court’s territorial jurisdiction or capable of accurate and ready determination by sources whose accuracy cannot reasonably be questioned see 87_tc_1016 we may take judicial_notice on our own and we may do so at any stage in the proceeding see fed r evid c and d for through petitioners filed timely federal_income_tax returns without remittance and later paid their tax as follows year date notice issued --- --- date date date date date date date date date date payment_date date date no payment on record_date date date date date date date date 6petitioners timely filed requests for extensions to file their returns for through respondent did not impose additions to tax for late filing for these years petitioners filed a request for extension to file for making the extended due_date date and had not filed their return or made payments as of date additionally petitioners paid their tax on date and were issued a notice on date to pay interest and additions to tax for the certified copy of petitioners’ account transcript also reflects that an installment_agreement for was entered into on date the agreement ended on date petitioners provided a copy of a check that they assert was used to pay for the shredding of their federal_income_tax records in including the record of payment of the tax the check for dollar_figure is dated date and is payable to integrity shred the parties also stipulated a copy of an advisory from the irs on the retention of tax records this advisory states the length of time you should keep a document depends on the action expense or event which the document records the advisory discusses how long a taxpayer should retain records for income_tax returns in various situations this advisory also states that if you no longer need your records for tax purposes do not discard them until you check to see if you have to keep them longer for other purposes for example your insurance_company or creditors may require you to keep them longer than the irs does 7the check was drawn on the checking account for petitioner’s law office william h paynter esq attorney at law the memorandum on the check is petitioners assert that their records including federal_income_tax records and proof of payment of their tax were shredded with a number of other documents from petitioner’s law office at the end of petitioners assert that they always timely file their income_tax returns without remittance and subsequently pay their tax after they receive a notice of balance due for each year petitioners further assert that they shredded their relevant tax records and proof of payment for in late which is beyond the three-year period recommended by the irs for retaining tax returns absent allegations of fraud or underreporting of income discussion i sec_6330 and sec_6331 the secretary is authorized to collect tax by levy upon a taxpayer’s property if any taxpayer liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment sec_6331 before the secretary may levy upon the taxpayer’s property the secretary must first notify the taxpayer of the secretary’s intent to levy id subsec d the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 if the taxpayer makes a timely request for a hearing the hearing is conducted by the appeals_office id subsec b at the hearing the taxpayer 8petitioner asserted at trial that petitioners do not pay estimated income_tax because i never have and i don’t like the process may raise any relevant issue relating to the unpaid tax or the proposed collection action id subsec c a following a cdp hearing the settlement officer must determine whether to sustain the proposed levy in making that determination sec_6330 requires the settlement officer to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the collection actions balance the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see also 117_tc_183 diamond v commissioner wl at this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 where the underlying tax_liability is properly at issue we review the determination de novo sego v commissioner t c pincite goza v commissioner t c pincite we need not decide the standard of review in this case since we sustain respondent’s determination under either standard of review see estate of adell v commissioner tcmemo_2014_89 at golub v commissioner tcmemo_2013_196 at ii petitioners’ assessed tax an assessed tax may be collected by levy or by a proceeding in court if the levy is made or the proceeding began within years after the date of assessment sec_6502 if a timely proceeding is commenced in court the period during which such tax may be collected by levy shall not expire until the liability for the tax is satisfied or becomes unenforceable id subsec a petitioners’ tax 9see 125_tc_14 applying abuse_of_discretion standard where taxpayer in cdp case challenged irs’ failure to credit overpayments compare 116_tc_60 applying de novo standard where taxpayer challenged application of overpayment credits reasoning that the validity of the underlying tax_liability ie the amount unpaid after application of credits to which petitioner is entitled was properly at issue with kovacevich v commissioner tcmemo_2009_160 wl at ndollar_figure applying abuse_of_discretion standard where taxpayer challenged application of tax_payments reasoning that questions about whether a particular check was properly credited to a particular taxpayer’s account for a particular tax_year are not challenges to his underlying tax_liability and orian v commissioner tcmemo_2010_234 wl at same was assessed on date and therefore the period of limitations to collect by levy or court_proceeding had not expired at the time of the notice_of_intent_to_levy dated date thus so smith’s decision to sustain the levy for which was commenced within the prescribed period had a sound basis in law see id see also woodral v commissioner t c pincite respondent provided copies of the notice of balance due for and petitioners’ account transcript for both documents reflect that petitioners had not made any payments for petitioners assert that petitioner paid their assessed tax in person at the santa rosa office in either late or after they received the notice of balance due for petitioners demonstrated a pattern of filing their federal_income_tax returns without remittance and later paying their assessed tax for and through usually after they had received a notice of balance due but petitioners did not provide any evidence of this payment outside of petitioner’s testimony to refute respondent’s records such as a receipt or a canceled check because petitioners did not provide sufficient evidence to support their assertion that the tax was paid and the irs’ records reflect that the tax was not paid so smith did not make a decision arbitrarily capriciously or without sound basis in fact or law thus she did not abuse her discretion see woodral v commissioner t c pincite further so smith properly verified that the requirements of all applicable law and administrative procedure were met in the processing of petitioners’ case and that the proposed levy action balances the government’s interest in the efficient collection of tax with petitioners’ concern that the collection action be no more intrusive than necessary see sec_6330 see also lunsford v commissioner t c pincite diamond v commissioner wl at even if we were to apply the de novo standard of review we find that petitioners did not prove that they paid their tax in general the commissioner’s determination is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 in the absence of corroborating evidence the court is not required to accept a taxpayer’s self-serving testimony 87_tc_74 petitioners have not provided sufficient evidence that they paid their tax petitioners assert in their petition that because their bank sonoma valley bank was closed by the fdic in there are no bank records available to show the payment additionally the parties stipulated a copy of the check payable to integrity shred which petitioners assert was hired to have the record of payment for their tax shreddeddollar_figure petitioners did not provide documentation or other evidence outside of petitioner’s testimony further there is nothing in the record suggesting that respondent’s records reflecting no payment are incorrect see id for these reasons we hold that petitioners have not met their burden of proving that they paid their assessed tax for see rule a welch v helvering u s pincite tokarski v commissioner t c pincite 10we note that respondent did not object to the admission of evidence that is not in the administrative record but we discuss its consideration for completeness there is a circuit split as to whether review of cdp cases is limited to the evidence in the administrative record the u s court_of_appeals for the eighth circuit has held that the trial_court should not consider evidence outside the administrative record in cdp cases 439_f3d_455 8th cir rev’g123 t c the court_of_appeals for the ninth and first circuits agree see 568_f3d_710 9th cir aff’g in part as to this issue tcmemo_2006_166 469_f3d_27 1st cir aff’g 125_tc_301 the court_of_appeals for the seventh and third circuits have declined to decide the issue see 779_f3d_466 n 7th cir 324_fedappx_193 n 3d cir the court_of_appeals for the tenth circuit has not specifically addressed this issue see jewell v commissioner tcmemo_2016_239 at we apply the scope of review mandated in the ninth circuit in which an appeal in this case would lie but for sec_7463 see 54_tc_742 aff’d 445_f2d_985 10th cir however even if we were to consider the additional evidence submitted and not objected to by respondent our conclusion that petitioners failed in their burden_of_proof would not differ iii additions to tax since we sustain respondent’s determination under either standard of review we will also discuss the imposition of additions to tax under the de novo standard of review a sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on or before the date prescribed the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 aff’d without published opinion wl 3d cir sec_7491 provides that the commissioner has the burden of production in any court_proceeding with respect to liability for an addition_to_tax the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that imposing the addition_to_tax is appropriate see 116_tc_438 the commissioner meets the burden of production for an addition_to_tax under sec_6651 by providing sufficient evidence that the taxpayer filed a return showing his tax_liability for the year at issue 127_tc_200 aff’d 521_f3d_1289 10th cir glover v commissioner tcmemo_2010_228 wl at respondent met this burden by providing a copy of petitioners’ form_1040 as filed reflecting a balance due see sec_6651 wheeler v commissioner t c pincite higbee v commissioner t c pincite glover v commissioner wl at reasonable_cause and the absence of willful neglect is a defense to the sec_6651 and additions to tax w illful neglect means a conscious intentional failure or reckless indifference 469_us_241 the determination of whether reasonable_cause exists is based on all the facts and circumstances ruggeri v commissioner tcmemo_2008_300 wl at a taxpayer meets the reasonable_cause exception if he demonstrates that he exercised ordinary business care and prudence in trying to pay his tax and either could not pay or would suffer undue_hardship if he paid his tax when due sec_301_6651-1 proced admin regs this determination is factual and the burden_of_proof is on the taxpayer merriam v commissioner tcmemo_1995_ wl at aff’d without published opinion 107_f3d_877 9th cir undue_hardship must be more than an inconvenience to the taxpayer it requires that he had the risk of a substantial financial loss resulting from making the tax payment on time id wl at sec_1 b income_tax regs petitioners filed a form_1040 for reflecting tax due and admit that they did not send in estimated_tax payments nor did they remit payment with their return thus the addition_to_tax will be upheld unless petitioners can show reasonable_cause for this failure to timely pay their tax see sec_6651 g cabirac v commissioner t c pincite petitioner asserted at trial that he does not make estimated_tax payments because of his dislike of the process and petitioners usually do not pay their tax for a given year until after they receive a notice of balance due petitioners’ failure to make estimated_tax payments because petitioner dislikes the process is not an exercise of ordinary business care and prudence in complying with the requirement to pay their tax due on or before the due_date for their return instead this conscious failure is willful neglect see boyle u s pincite further petitioners have not asserted that they could not pay their tax or would suffer undue_hardship if they paid their income_tax at the time of filing their return see ruggeri v commissioner wl at merriam v commissioner wl at sec_1_6161-1 income_tax regs sec_301_6651-1 proced admin regs thus petitioners have not shown reasonable_cause and do not have a valid defense against the sec_6651 addition_to_tax b sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on a taxpayer who underpays his estimated income_tax unless an exception applies see sec_6654 the sec_6654 addition_to_tax is determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment11 for the period of the underpaymentdollar_figure if the taxpayer challenges the sec_6654 addition_to_tax the commissioner must introduce evidence to prove that the taxpayer had an obligation to make estimated_tax payments for the year at issue by showing whether the taxpayer filed a return for the prior year and if so the amount of tax shown on that return sec_6654 sec_7491 wheeler v commissioner a mount of the underpayment means the excess of the required_installment over the amount if any of the installment paid on or before the due_date for the installment sec_6654 12the period of the underpayment runs from the due_date for the installment to the earlier of the 15th day of the 4th month following the close of the taxable_year or with respect to any portion of the underpayment the date on which such portion is paid sec_6654 t c pincite but if the taxpayer does not challenge an addition_to_tax by assigning error to it the commissioner need not plead the addition_to_tax and has no obligation under sec_7491 to produce evidence that the addition_to_tax is appropriate see rule b 118_tc_358 petitioners did not challenge the addition_to_tax and admit that they did not make estimated_tax payments for therefore the addition_to_tax is appropriate unless an exception appliesdollar_figure see rule b swain v commissioner t c pincite this addition_to_tax under sec_6654 is mandatory unless the taxpayer can place himself under one of the computational exceptions provided in that section 75_tc_1 33_tc_1071 sec_6654 provides two mechanical exceptions to the applicability of the sec_6654 addition to taxdollar_figure first the addition is not applicable if the tax shown on the taxpayer’s return for 13if petitioners had challenged the sec_6654 addition_to_tax respondent met the burden of production because he provided a certified copy of petitioners’ account transcript reflecting that they had an obligation to make estimated_tax payments for see sec_6654 d 127_tc_200 aff’d 521_f3d_1289 10th cir sec_6654 provides for limited situations in which the secretary can waive the addition_to_tax none of which is applicable here the year in question or if no return is filed the taxpayer’s tax for that year reduced by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition_to_tax is not applicable if the taxpayer’s tax_liability for the preceding_taxable_year was zero sec_6654 on the basis of the record neither of these mechanical exceptions applies thus petitioners are liable for the sec_6654 addition_to_tax see sec_6654 e grosshandler v commissioner t c pincite estate of ruben v commissioner t c pincite iv estoppel petitioners assert that the court should apply equitable_estoppel against respondent because of their reliance on the irs’ advisory regarding retention of tax records and respondent’s delay in attempts to collect the liability petitioners assert that they relied on the irs’ advisory and destroyed their tax and payment records for and thus no longer have records to prove that they paid the tax equitable_estoppel is a judicial doctrine that requires finding a party relied on another party’s representations and suffered a detriment because of that reliance 98_tc_695 equitable_estoppel is applied against the commissioner with utmost caution and restraint and such situations must necessarily be rare for the policy in favor of an efficient collection of the public revenue outweighs the policy of the estoppel doctrine in its usual and customary context 312_f2d_311 9th cir aff’g in part rev’g in part 32_tc_998 see also 90_tc_684 67_tc_612 in order to invoke the doctrine_of equitable_estoppel against the commissioner a taxpayer must satisfy all the traditional elements of an equitable_estoppel claim the government knew the facts of the taxpayer’s situation the government intended that its conduct be acted on or acted so that the taxpayer had a right to believe it was so intended the taxpayer was ignorant of the facts and the taxpayer relied on the government’s conduct to his injury 632_f3d_1140 9th cir in addition to the traditional elements of equitable_estoppel the court_of_appeals for the ninth circuit requires that the party seeking to apply the doctrine against the government prove affirmative misconduct id see also 1_f3d_932 9th cir affirmative misconduct by the government must go beyond mere negligence and requires an affirmative misrepresentation or affirmative concealment of a material fact such as a deliberate lie or a pattern of false promises baccei f 3d pincite purcell f 3d pincite affirmative misconduct is a threshold issue to be decided before determining whether the traditional elements of equitable_estoppel are present purcell f 3d pincite petitioners assert that they relied on the irs’ advisory regarding retention of tax records when they decided to shred their payment record for petitioners have not asserted nor provided evidence that respondent engaged in affirmative misconduct such as deliberate lies or making false promises see baccei f 3d pincite purcell f 3d pincite because petitioners did not establish affirmative misconduct we do not address whether the traditional elements of equitable_estoppel are present see purcell f 3d pincite accordingly respondent is not estopped from sustaining the proposed levy against petitioners we do not condone respondent’s failure to pursue collection action between date and date congress has made clear by statute that the irs has years from the date of assessment to collect a tax and this collection is within that timeframe sec_6502 however respondent did not provide any explanation for the failure to pursue collection during this intervening time without doubt this delay has created certain hardships for petitionersdollar_figure we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent 15we further note that petitioners have not sought other remedies in this proceeding such as abatement of interest
